10/28/2020
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                             Assigned on Briefs September 1, 2020

                                   IN RE AUTUMN D. ET AL.

                   Appeal from the Juvenile Court for Sullivan County
                 No. J19336, J19337     J. Klyne Lauderback, Jr., Judge
                         ___________________________________

                                 No. E2020-00560-COA-R3-PT
                              ________________________________

The trial court terminated Father’s parental rights on the grounds of abandonment by an
incarcerated parent through wanton disregard and failure to manifest an ability and
willingness to assume custody of the children. The trial court also found that termination
was in the children’s best interests. Father appeals. Because there are significant
deficiencies in the trial court’s order, we vacate and remand for further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Vacated and
                                    Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and THOMAS R. FRIERSON, II, joined.

Jordan C. Pennington, Bristol, Virginia, for the appellant, Timothy D.

Herbert H. Slatery, III, Attorney General and Reporter; and Jordan K. Crews, Assistant
Attorney General, for the appellee, State of Tennessee, Department of Children’s Services.


                                                OPINION

                                              BACKGROUND

       On May 22, 2019, the Tennessee Department of Children’s Services (“DCS”) filed
a petition to terminate the parental rights of Kathy D.1 (“Mother”) and Timothy D.




        1
          In cases involving termination of parental rights, it is this Court’s policy to remove the full names
of children and other parties to protect the minor children’s identities.
(“Father” or “Appellant”)2 to Christopher D. and Autumn D. (collectively, “the children”).3
DCS took custody of Christopher on February 5, 2018, after investigating a claim that he
had sexually abused Autumn. At that time, the children were living with Mother4 and Larry
A. (“Stepfather”).5 Mother then surrendered her parental rights to Christopher on May 17,
2018. DCS subsequently took custody of Autumn on June 25, 2018, after it received a
referral regarding Mother and Stepfather physically abusing and psychologically harming
her. According to DCS, Mother asked if she could surrender her parental rights to Autumn
in June 2018).6

        DCS alleged the following grounds for termination with respect to Father: (1)
abandonment by incarcerated parent, Tenn. Code Ann. §§ 36-1-113(g)(1), 36-1-
102(1)(A)(iv), -102(1)(C), -102(1)(E); (2) substantial noncompliance with permanency
plans, Tenn. Code Ann. §§ 36-1-113(g)(2), 37-2-403(a)(2);7 (3) persistent conditions,
Tenn. Code Ann. § 36-1-113(g)(3);8 and (4) failure to manifest an ability and willingness
to assume custody or financial responsibility, Tenn. Code Ann. § 36-1-113(g)(14). A bench
trial on the petition was held in the trial court on January 16, 2020.

       Because Father was incarcerated, he participated in the trial telephonically. Indeed,
Father was incarcerated at all times during the events at issue in this case. He was first
convicted in Virginia of accommodation sale of oxycodone relating to conduct occurring
on October 28, 2014. His total penitentiary sentence was one month; he received a five-
year sentence, four years and eleven months of which were suspended. Father was next

        2
           Inexplicably, in one of the parenting plans created by DCS in this case, a third party, Robert M.,
is listed as Christopher’s “Legal father, Stepfather.” Nowhere else in the record is he mentioned, nor are
his rights apparently at issue. Father is listed as the father on the children’s birth certificates, and the parties
appear to agree that he is the biological and legal father of the children. Thus, we will operate under that
assumption.
         3
           Christopher was born in October 2006 and Autumn was born in July 2005.
         4
           It is unclear exactly when the children began living with Mother. It appears the parties agree that
the children lived with Father from infancy until at least August 2015. In fact, the State asserts that the
children “began living with Mother around August 2015.” However, Autumn testified that she went to live
with Mother when she was approximately eleven years old. Her eleventh birthday was not until July 2016.
In addition, the reasons why and circumstances under which the children began living with Mother are not
completely clear. The trial court did not admit all of the evidence on this issue. However, we need not
address it here because of the disposition of this case.
         5
           Larry A.’s legal status with respect to the children is unclear. The parties refer to him throughout
alternatively as Mother’s “paramour” and the children’s “stepfather.” For the sake of consistency, we will
refer to him as “Stepfather.”
         6
           Because Mother surrendered her parental rights to Christopher and the trial court proceeded as to
her by default when it terminated her parental rights to Autumn, which she did not appeal, her parental
rights are not at issue in this appeal.
         7
           The heading for this ground in DCS’s petition only mentions Mother, but the paragraphs under
the heading proceed to mention Father—so it is unclear if DCS meant to actually allege this ground against
Father. Furthermore, in the State’s appellate brief, there is no mention of this ground with respect to Father.
         8
           DCS voluntarily dismissed this ground during trial.
                                                       -2-
convicted on four counts of distribution of morphine relating to conduct occurring between
June 11 and June 23, 2015, in Virginia, for which his total penitentiary sentence was three
years; he received a sentence of forty years, with thirty-seven years suspended. He was
also convicted of three counts of sale of morphine relating to conduct occurring on June 24
and 26, 2015, in Tennessee. For those convictions, Father’s total incarceration sentence
was six years, to run concurrently with his Virginia sentence, and with him being eligible
for parole after serving 30% of the sentence. It appears to be undisputed that Father
completed his prison sentence in Virginia on September 30, 2019, and was transferred
directly to the Tennessee Department of Corrections to serve his remaining time. At the
trial on this cause, Father testified that he hoped to be paroled soon, but that without parole
he would not be released until 2024. By that time, the oldest child, Autumn, would no
longer be a minor.

        The trial court entered a final order on March 27, 2020, terminating Father’s parental
rights on the grounds of abandonment by incarcerated parent through wanton disregard,
and failure to manifest an ability and willingness to assume custody of the children.
However, the trial court found that DCS did not prove by clear and convincing evidence
that Father had abandoned the children by failing to visit, because it was unclear when he
was incarcerated and whether he had visited in the four months preceding his incarceration.
The court further held that termination was in the children’s best interest based on Father’s
failure to establish or maintain a meaningful relationship with the children and because of
the effect that a change in caretakers would have on the children. Father timely appealed.

                                     ISSUES PRESENTED

        In this appeal, Father challenges both the grounds found in support of termination
of his parental rights and the trial court’s finding that termination is in the children’s best
interests.

                                   STANDARD OF REVIEW

       Parental rights are “among the oldest of the judicially recognized fundamental
liberty interests protected by the Due Process Clauses of the federal and state
constitutions.” In re Carrington H., 483 S.W.3d 507, 521 (Tenn. 2016) (collecting cases).
Therefore, “parents are constitutionally entitled to fundamentally fair procedures in
parental termination proceedings.” Id. at 511. These procedures include “a heightened
standard of proof—clear and convincing evidence,” which “enables the fact-finder to form
a firm belief or conviction regarding the truth of the facts, and eliminates any serious or
substantial doubt about the correctness of these factual findings. The clear-and-convincing-
evidence standard ensures that the facts are established as highly probable, rather than as
simply more probable than not.” Id. at 522 (citations and quotations omitted).

       In Tennessee, termination of parental rights is governed by statute, which identifies
                                           -3-
“‘situations in which [the] state’s interest in the welfare of a child justifies interference with
a parent’s constitutional rights by setting forth grounds on which termination proceedings
can be brought.’” In re Jacobe M.J., 434 S.W.3d 565, 568 (Tenn. Ct. App. 2013) (quoting
In re W.B., Nos. M2004-00999-COA-R3-PT, M2004-01572-COA-R3-PT, 2005 WL
1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005) (citing Tenn. Code Ann. § 36-1-113(g))).
Thus, a party seeking to terminate a parent’s rights must prove by clear and convincing
evidence: (1) existence of at least one of the statutory grounds in section 36-1-113(g), and
(2) that termination is in the child’s best interest. See In re Valentine, 79 S.W.3d 539, 546
(Tenn. 2002).

       In termination cases, appellate courts review a trial court’s factual findings de novo
and accord these findings a presumption of correctness unless the evidence preponderates
otherwise. See Tenn. R. App. P. 13(d); Carrington H., 483 S.W.3d at 523–24 (citations
omitted). “The trial court’s ruling that the evidence sufficiently supports termination of
parental rights is a conclusion of law, which appellate courts review de novo with no
presumption of correctness.” Id. at 524 (citation omitted). Any “other questions of law in
parental termination appeals, as in other appeals, are reviewed de novo with no
presumption of correctness.” Id. (citation omitted).

       In the event that the “resolution of an issue in a case depends upon the truthfulness
of witnesses, the trial judge, who has had the opportunity to observe the witnesses and their
manner and demeanor while testifying, is in a far better position than this Court to decide
those issues.” In re Navada N., 498 S.W.3d 579, 591 (Tenn. Ct. App. 2016) (citations
omitted). This Court therefore “gives great weight to the credibility accorded to a particular
witness by the trial court.” In re Christopher J., No. W2016-02149-COA-R3-PT, 2017
WL 5992359, at *3 (Tenn. Ct. App. Dec. 4, 2017) (citation omitted).

                                          DISCUSSION

        In reviewing a trial court’s order terminating parental rights, we ordinarily start our
analysis with the grounds for termination that the trial court found. And “in an appeal from
an order terminating parental rights,” this Court “must review the trial court’s findings as
to each ground for termination and as to whether termination is in the child’s best interests,
regardless of whether the parent challenges these findings on appeal.” Carrington H., 483
S.W.3d at 525–26 (citation omitted). However, our review is hampered in this case for two
reasons. First, the trial court failed to fully analyze one of the grounds upon which it based
its ruling, failure to manifest willingness and ability under section 36-1-113(g)(14).
Second, the trial court’s written order regarding the best interest analysis under section 36-
1-113(i) is deficient.

       We start our analysis by addressing a common thread between these two problems
with the trial court’s order: a lack of necessary findings of fact and conclusions of law.

                                              -4-
Both Rule 52.01 of the Tennessee Rules of Civil Procedure9 and section 36-1-113(k)
require trial courts to make specific findings of fact and conclusions of law in bench trials
on parental rights termination petitions. See Tenn. Code Ann. § 36-1-113 (“[In parental
rights termination proceedings, t]he court shall enter an order that makes specific findings
of fact and conclusions of law within thirty (30) days of the conclusion of the hearing.”);
Tenn. R. Civ. P. 52.01 (“In all actions tried upon the facts without a jury, the court shall
find the facts specially and shall state separately its conclusions of law and direct the entry
of the appropriate judgment.”). We have previously emphasized in the context of parental
rights termination cases that “[t]here is no bright-line test by which to assess the sufficiency
of factual findings, but the findings of fact must include as much of the subsidiary facts as
is necessary to disclose to the reviewing court the steps by which the trial court reached its
ultimate conclusion on each factual issue.” In re O.W., No. W2019-01127-COA-R3-PT,
2020 WL 97727, at *9 (Tenn. Ct. App. Jan. 9, 2020) (internal quotation marks omitted)
(quoting Lovlace v. Copley, 418 S.W.3d 1, 35 (Tenn. 2013)). We have also “vacated
termination orders that did not provide sufficient findings of fact, which violated both Rule
52.01 of the Tennessee Rules of Civil Procedure and section 36-1-113(k).” In re Antonio
J., No. M2019-00255-COA-R3-PT, 2019 WL 6312951, at *12 (Tenn. Ct. App. Nov. 25,
2019) (citing In re Colton B., No. M2017-00997-COA-R3-PT, 2017 WL 6550620, at *5
(Tenn. Ct. App. Dec. 22, 2017)) (discussing insufficient findings by a trial court with
respect to the best interest analysis). “These specific findings of fact and conclusions of
law facilitate appellate review and promote just and speedy resolution of appeals.” In re
Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005). A failure to make specific findings
of fact and conclusions of law requires appellate courts to “remand the case with directions
to prepare the required findings of fact and conclusions of law.” See id. (citing In re D.L.B.,
118 S.W.3d 360, 367 (Tenn. 2003); In re K.N.R., No. M2003-01301-COA-R3-PT, 2003
WL 22999427, at *5 (Tenn. Ct. App. Dec. 23, 2003)).

       With that background, we turn to the first part of the trial court’s order that is
deficient—its analysis of the willingness and ability ground. The statute describes that
ground as follows:

       A parent or guardian has failed to manifest, by act or omission, an ability and
       willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child[.]

Tenn. Code Ann. § 36-1-113(g)(14). Thus, this ground contains two components: the

       9
         Pursuant to Rule 101 of the Tennessee Rules of Juvenile Practice and Procedure, the Tennessee
Rules of Civil Procedure apply to termination of parental rights cases pursuant to Tennessee Code
Annotated section 36-1-113. Tenn. R. Juv. Prac. Proc. 101(c)(3)(A). Thus, the Tennessee Rules of Civil
Procedure apply here.
                                                -5-
parent must not only have failed to manifest an ability and willingness to assume custody
or financial responsibility of the child, but placing the child in the parent’s custody must
also pose a risk of substantial harm to the child. See id. There is some dispute within this
Court over the first component. Compare In re Ayden S., No. M2017-01185-COA-R3-PT,
2018 WL 2447044, at *7 (Tenn. Ct. App. May 31, 2018) (holding that the petitioner must
prove both an inability and unwillingness to assume custody or financial responsibility of
a child), with In re Amynn K., No. E2017-01866-COA-R3-PT, 2018 WL 3058280, at *12
(Tenn. Ct. App. June 20, 2018) (holding that the petitioner need only prove that “a parent
has failed to meet the requirement of manifesting both a willingness and an ability to
assume legal and physical custody of the child or has failed to meet the requirement of
manifesting both a willingness and an ability to assume financial responsibility of the
child.”); see also In re Braelyn S., No. E2020-00043-COA-R3-PT, 2020 WL 4200088
(Tenn. Ct. App. July 22, 2020) (holding that the disagreement among Tennessee judges
evidenced an ambiguity in the statute and reluctantly concluding that the legislative history
behind its enactment supported application of the Amynn K. rule).

         In this case, the trial court parrots the language of the statute in holding that “the
State has established . . . that [Father’s] parental rights . . . should be terminated pursuant
to . . . a failure to manifest a willingness and ability to assume custody.” In justifying this
holding, however, the trial court speaks only to Father’s ability to assume custody, not to
his willingness to assume custody.10 Furthermore, the State claims in its brief that the trial
court terminated Father’s parental rights based on his “failure to manifest an ability and
willingness to personally assume custody of the children.” However, at trial, counsel for
DCS conceded that Father possesses the requisite willingness when she stated that “[w]hile
the father has a willingness, and it has been testified to today [by Father and DCS] that he
wishes to assume custody, at this point in time he is not able to assume custody as he’s
incarcerated.” Therefore, the trial court’s precise findings on this ground are unclear.
Nevertheless, it appears the trial court at least found that Father had, at the time of trial,
failed to manifest an ability to assume custody of the children, which would suffice to meet
the necessary criteria in section 36-1-113(g)(14) under the Aymnn K. interpretation.

       The trial court did not, however, make any findings as to the second necessary
component of section 36-1-113(g)(14). This Court recently held that such a failure to make
findings regarding whether placing children in a parent’s custody will pose a risk of
substantial harm to them requires us to vacate the trial court’s order:

        Although the trial court addressed the first element [of section 36-1-
        113(g)(14)] by finding that the Father’s constant entanglement with the law,
        as well as his apparent lack of preparedness or familiarity with the Child
        negated any ability on his part to assume legal or physical custody, it made

        10
           And neither the trial court nor DCS focuses any analysis on Father’s payment of financial support
so as to satisfy the other method of proving this prong.
                                                   -6-
       no specific finding as to whether placing the Child in the Father’s legal or
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child as required under Tennessee Code
       Annotated section 36-1-113(g)(14).

       The absence of this specific finding is not without consequence. With respect
       to termination cases, the trial court is specifically directed by the statute to
       “enter an order that makes specific findings of fact and conclusions of law.”
       Tenn. Code Ann. § 36-1-113(k). Furthermore, neither the trial court nor this
       Court may proceed to termination absent clear and convincing evidence of
       each necessary element of a ground for termination. In re R.L.M., No.
       E2013-02723-COA-R3-PT, 2015 WL 389635, at *4 (Tenn. Ct. App. Jan. 29,
       2015). Because the trial court did not make specific findings regarding each
       of the elements applicable to the failure to manifest ground, we are compelled
       to vacate the termination order with respect to this ground for termination as
       to the Father and remand for the preparation of appropriate findings of facts
       and conclusions of law as is required by the statute. See In re Mickeal Z.,
       No. E2018-01069-COA-R3-PT, 2019 WL 337038, at *14 (Tenn. Ct. App.
       Jan. 25, 2019) (vacating termination order as to the Father’s rights because
       of a failure to make proper findings to each element as required under
       Tennessee Code Annotated section 36-1-113(g)(14)); In re Brianna B., No.
       M2017-02436-COA-R3-PT, 2018 WL 6719851, at *8 (Tenn. Ct. App. Dec.
       19, 2018) (noting that the trial court failed to issue any specific findings of
       fact concerning the substantial harm element of the statute).

In re Nevaeh B., No. E2020-00315-COA-R3-PT, 2020 WL 4920020, at *3 (Tenn. Ct. App.
Aug. 20, 2020).

       Like the above case, the trial court’s order here contains “no specific finding”
regarding a risk of substantial harm. Moreover, the only finding that the trial court makes
concerning Father’s present inability to parent his children relates solely to his
incarceration. This court has held, however, that incarceration alone is typically insufficient
to meet this prong of section 36-1-113(g)(14). See In re Ken’bria B., No. W2017-01441-
COA-R3-PT, 2018 WL 287175, at *10 (Tenn. Ct. App. Jan. 4, 2018) (citation omitted)
(quoting In re E.C., No. E2016-02582-COA-R3-PT, 2017 WL 2438574, at *9 (Tenn. Ct.
App. June 6, 2017)) (“We are cautious on this ground not to equate Father’s incarcerated
status directly with the threat of substantial harm. Indeed, this Court has explained: ‘We
have never held that a parent’s mere status as an inmate clearly and convincingly
establishes that placing the child in the parent’s legal and physical custody would pose a
risk of substantial harm to the physical or psychological welfare of the child.’”). Under
these circumstances, we must conclude that the trial court’s ruling on this ground is
deficient and that remand is required. Nevaeh B., 2020 WL 4920020, at *3. Thus, we must
vacate the trial court’s order on the willingness and ability ground and remand for the trial
                                             -7-
court to make the necessary findings of fact and conclusions of law under Rule 52.01 and
section 36-1-113(k).

        As to our second issue with the trial court’s ruling, the trial court did not sufficiently
address the nine statutory factors in section 36-1-113(i) when analyzing whether it would
be in the children’s best interest to remain in Father’s custody. “The best interests analysis
is separate from and subsequent to the determination that there is clear and convincing
evidence of grounds for termination.” In re Angela E., 303 S.W.3d 240, 254–55 (Tenn.
2010). The Tennessee Supreme Court has mandated that “[w]hen conducting the best
interests analysis, courts must consider nine statutory factors listed in Tennessee Code
Annotated section 36-1-113(i).” In re Gabriella D., 531 S.W.3d 662, 681 (Tenn. 2017)
(emphasis added); see also Antonio J., 2019 WL 6312951, at *12 (citing Gabriella, 531
S.W.3d at 682) (“[T]he Tennessee Supreme Court has directed courts to consider all
relevant [best interest] factors.”). This does not mean a trial court should conduct “a rote
examination of each of Tenn. Code Ann. § 36-1-113(i)’s nine factors and then [make] a
determination of whether the sum of the factors tips in favor of or against the parent.”
Audrey S., 182 S.W.3d at 878. Rather, “[t]he relevancy and weight to be given each factor
depends on the unique facts of each case. Thus, depending upon the circumstances of a
particular child and a particular parent, the consideration of one factor may very well
dictate the outcome of the analysis.” Id.

        Here, the trial court discussed only two of the nine best interest factors in section
36-1-113(i)—failure to establish or maintain a meaningful relationship with the children
under section 36-1-113(i)(4), and that a change of caretakers and physical environment is
likely to have a detrimental effect on the children’s psychological, emotional, and physical
well-being under section 36-1-113(i)(5). While we decline to state that a trial court’s order
is deficient in every case in which the trial court fails to expressly discuss each of the nine
factors, we must conclude that addressing only two of the nine factors in this particular
case was insufficient. The trial court’s analysis violates not only the Tennessee Supreme
Court’s mandate in Gabriella, but also the requirements of Rule 52.01, section 36-1-
113(k), and the related cases outlined above.

        The trial court’s failure to address all of the relevant factors in this case is perplexing
because it appears that the trial court only discussed those factors that clearly favored
termination in the trial court’s eyes. While some of the best interest factors in this case may
weigh in favor of termination, some likely do not. For example, there is no evidence in the
record that Father has ever “shown brutality, physical, sexual, emotional or psychological
abuse, or neglect toward the [children].” Tenn. Code Ann. § 36-1-113(i)(6). The trial court
also acknowledged it could not determine whether Father visited children in the four
months preceding his incarceration, so the factor in section 36-1-113(i)(3), regarding
visitation, may not weigh in favor of termination. In fact, there is evidence in the record,
corroborated not only by Father’s testimony, but by DCS testimony and documentation,
that Father wrote letters and sent pictures to the children while he was incarcerated.
                                                -8-
Importantly, DCS documentation also repeatedly states throughout the record, “[Mother]
and [Stepfather] do not allow Autumn to have any contact with [Father] despite him
sending her letters. Reportedly, [Mother] and [Stepfather] will tell Autumn that [Father]
does not love her.” On the other hand, however, Autumn testified that Father did not send
her letters and that Mother did not state that Father did not love her.11 These disputed issues
of fact were never resolved by the trial court. Moreover, the trial court’s ruling fails to
explain if or how the trial court weighed this competing proof in reaching its best interest
conclusion. Other factors were certainly relevant in this case, but were not discussed in any
fashion by the trial court. See Tenn. Code Ann. §§ 36-1-113(i)(1) & (2) (concerning a
parent’s adjustment of circumstances following assistance from DCS); (7) (concerning the
physical environment of the parent’s home, including the use of controlled substances
therein); (8) (concerning the mental or emotional status of the parent); (9) (concerning the
payment of child support).

       In sum, the trial court failed to properly perform the best interest analysis. In the
absence of the necessary findings, we cannot conduct appropriate appellate review. See In
re Zoey L., No. E2019-01702-COA-R3-PT, 2020 WL 2950549, at *1 (Tenn. Ct. App. June
3, 2020) (citations omitted) (quoting Tenn. Code Ann. § 36-1-113(k)) (citing Tenn. R. Civ.
P. 52.01) (“To enable appellate review, the trial court must make ‘specific findings of fact
and conclusions of law’ when entering an order in a termination of parental rights
proceeding.”). Therefore, we also vacate and remand the trial court’s order with respect to
its best interest determination, with instructions to properly consider all relevant best
interest factors and detail its findings of fact and conclusions of law.

        We recognize that another ground exists on which the trial court based the
termination of Father’s parental rights—abandonment by an incarcerated parent through
wanton disregard. The portion of the statute covering this ground upon which DCS and the
trial court rely reads as follows:

        (iv) A parent or guardian is incarcerated at the time of the filing of a
        proceeding, pleading, petition, or amended petition to terminate the parental
        rights of the parent or guardian of the child who is the subject of the petition
        for termination of parental rights or adoption, or a parent or guardian has
        been incarcerated during all or part of the four (4) consecutive months
        immediately preceding the filing of the action and has:


        11
           For example, when asked if Mother said anything to her about Father sending her letters and if
anyone told her that Father did not love her while she was living with Mother before she entered DCS
custody, (the exact timeframe relevant to the question and answer is unclear from the transcript), she
answered no. Other portions of her testimony are ambiguous and contradictory. For example, she testified
at the January 2020 trial that she last had contact with Father in approximately October 2017, but then said
she had not seen him in about five years. She later went on to say that she last saw him in approximately
June 2017.
                                                   -9-
                                                 * * *

        (c) Has engaged in conduct prior to incarceration that exhibits a wanton
        disregard for the welfare of the child. . . .

Tenn. Code Ann. § 36-1-102(iv).12 While the trial court made more specific findings with
respect to this ground, its lengthy recitation of those findings is at times contradictory, hard
to follow, and inconsistent with the record. For example, the trial court’s written order
states that Father “apparently didn’t show up for sentencing [in Virginia on drug charges]
because he was also charged for an offense of failure to appear in May of 2016 for those
other charges that happened between in [sic] June of 2015. The Court finds that the father
plead guilty to those charges in October of 2017. . . .” In fact, the court records from
Virginia state that Father “was found NOT GUILTY to the charge of Failure to Appear.”
The trial court also does not accurately and comprehensively portray Father’s criminal
record related to drug charges. For example, the trial court mentions Father’s “six count
indictment [in Tennessee] for offenses that occurred in maybe June of 2015,” but fails to
acknowledge, as does the State, that three of those six charges were merged with each other
under Blockburger v. United States, 284 U.S. 299 (1932), and thus Father obtained only
three convictions for sale of morphine.

        In the interests of judicial economy, we may have been inclined to parse the record
to determine whether clear and convincing evidence existed to support this ground for
termination in the typical case. This case, however, simply cannot be resolved in this appeal
due to the trial court’s failure to make the necessary findings as to best interest.
Consequently, even if we were to analyze and ultimately affirm the ground for wanton
disregard, a remand would still be necessary. As such, there is little benefit in this Court
attempting to parse the trial court’s order when the trial court can provide additional
guidance as to this ground and the other issues in this case on remand. Under these
circumstances, we believe that the best course of action is to also remand this ground to
the trial court for the entry of a more thorough order on all of the issues presented in this
appeal.

       We note, however, that in cases involving children, “‘[e]vents and lives have not
stood still while this [] dispute has been in the courts.’” Barnes v. Barnes, No. M2011-
01824-COA-R3-CV, 2012 WL 5266382, at *9 (Tenn. Ct. App. Oct. 24, 2012) (quoting
Wall v. Wall, No. W2010-01069-COA-R3-CV, 2011 WL 2732269, at *26 (Tenn. Ct. App.
July 14, 2011)). Even in the termination context, we have therefore held that “when a trial
court is directed to reconsider an issue on remand that involves the circumstances of
children and their parents, the trial court should endeavor to ascertain and give effect to the

        12
           The version of Tenn. Code Ann. § 36-1-102(1)(A)(iv) in effect when DCS filed the termination
petition in this case differs from the current version of the statute, but in ways that are immaterial to the
disposition of this case.
                                                   - 10 -
parties’ actual circumstances[.]” In re James D., No. W2019-00863-COA-R3-PT, 2020
WL 599044, at *7 (Tenn. Ct. App. Feb. 7, 2020) (internal quotation marks omitted)
(quoting Kathryne B.F. v. Michael B., No. W2013-01757-COA-R3-CV, 2014 WL
992110, at *7 (Tenn. Ct. App. Mar. 13, 2014) (quoting In re C.W., 420 S.W.3d 13, 22
(Tenn. Ct. App. 2013))). As such, the trial court may “consider the circumstances of the
parties and the [c]hildren as they exist as of the date of the hearing on remand[,]”
particularly with regard to the children’s best interests. Id.

                                     CONCLUSION

       The judgment of the Sullivan County Juvenile Court is vacated, and this cause
remanded for further proceedings consistent with this Opinion. Costs of this appeal are
taxed to the Tennessee Department of Children’s Services, for which execution may issue
if necessary.



                                                   S/ J. Steven Stafford
                                                   J. STEVEN STAFFORD, JUDGE




                                         - 11 -